         CASE 0:20-cr-00150-NEB-BRT Doc. 107 Filed 05/25/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                          Criminal Case No. 20-150 (NEB/BRT)

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
              v.                                  )                                 ORDER
                                                  )
GREGORY LYNN MCCOY,                               )
                                                  )
                     Defendant.                                  )

       The Court has previously determined that the defendant Gregory McCoy in the

above matter is financially and unable to employ counsel and found that it is in the

interest of justice that counsel be assigned. After counsel was appointed, Mr. McCoy

requested and was granted approval to proceed pro se, and Jordan S. Kushner was

appointed as standby counsel. Mr. McCoy has now requested that Mr. Kushner assume

representation of him in these proceedings. The Court finds that it is in the interests of

justice for Mr. McCoy to be represented by counsel.

       IT IS HEREBY ORDERED that Jordan Kushner, Attorney ID 219307, is

appointed as to represent Mr. McCoy as counsel of record pursuant to 18 U.S.C. '

3006A.


Dated: May 25, 2021                               s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge
